internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------ --------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc fip plr-145877-05 date date legend taxpayer dear -------------------- ------------------------------ this is in reply to a letter dated date and subsequent correspondence requesting rulings that certain classes of pass-through certificates to be issued by a fixed_investment_trust qualify as stripped coupons or stripped bonds within the meaning of sec_1286 of the internal_revenue_code and the trust will be classified as a fixed_investment_trust under sec_301_7701-4 of the income_tax regulations facts taxpayer is seeking to market fixed or variable rate pass-through certificates by using a vehicle that qualifies as a fixed_investment_trust and holds all or a portion of a single class of pass-through certificates issued by an investment_trust that represent an undivided_interest in real_estate mortgages grantor_trust certificates or holds all or a portion of a single class of remic regular interests remic regular interests and together with the grantor_trust certificates contributed assets taxpayer intends to sponsor a newly-formed trust trust by contributing the contributed assets to the trust in exchange for multiple classes of pass-through certificates certificates the contributed assets which taxpayer represents are indebtedness or ownership interests in indebtedness for federal_income_tax purposes may pay interest at a fixed or variable rate the certificates will represent rights to different portions of the principal and interest payments on the underlying contributed assets the trust will be a passive trust there will be no power under the trust agreement to vary the investment of certificate holders the trust will hold the plr-145877-05 contributed assets collect cash payments thereon and pass the payments through to certificate holders on monthly payment dates except that a portion of the payments will be used to pay arm’s-length fees for servicing and trust administration and possibly fees for guarantees of payments on the certificates or other credit support administrative costs the trust will have the power to pursue remedies and enforce rights with respect to its assets in the event of a default the certificates will represent collectively a percent beneficial_ownership interest in the trust they will be issued in multiple classes that will be separately assignable each class will provide for monthly distributions of interest calculated by applying a pass-through rate to the certificate principal balance each certificate within a class will be entitled to a pro_rata portion of payments allocated to the class the certificates will pay interest at a fixed or variable rate the certificate classes will be fixed rate classes floating rate classes or inverse floating rate classes interest payable on all of the classes will equal in the aggregate interest on the contributed assets less administrative costs floating rate classes will have a pass- through rate that varies directly with an interest rate index or a multiple of an interest rate index inverse floating rate classes will have a pass-through rate that varies inversely with an interest rate index or a multiple of an interest rate index pass- through rates may be adjusted by adding or subtracting a fixed number of basis points and may be subject_to caps or floors the principal_amount of a class may be actual or notional an actual principal_amount represents a right to receive principal payments a notional_principal_amount does not create a right to principal payments but is used in computing interest distributions a class of certificates may have a pass-through rate of zero each class with a positive pass-through rate will be entitled to a share of the interest payable on the contributed assets such share would constitute a specified portion of such interest payments if covered by the specified portion_rules of sec_1_860g-1 the specified portion will not vary over the life of the class ie until payments are no longer made on the class or the class is exchanged for contributed assets or a different class under the exchange feature of the trust the trust will have an exchange feature allowing certificate classes to be exchanged over time there will be three types of permitted exchanges a redemption by the trust of certificates through delivery of the underlying contributed assets an exchange of certificates for certificates with different terms representing interests in the same contributed assets and plr-145877-05 a deposit of additional contributed assets in the trust identical to those already held in exchange for new certificates representing an interest in those contributed assets and in the contributed assets already held by the trust each exchange will be for matching amounts in that the actual principal_amount of certificates or contributed assets given up will equal the actual principal_amount of certificates or contributed assets received and the aggregate pass- through rate on certificates given up will equal the aggregate pass-through rate on certificates received or the rate of interest less administrative costs on contributed assets received taxpayer represents that the exchanges will not be taxable events under sec_1001 and that they involve no change in economic interests in underlying assets taxpayer represents that the exchanges will not cause exchanging certificate holders or non-exchanging certificate holders to be entitled to a differing stream of aggregate payments from differing obligors the exchange feature permits exchanging certificate holders to take advantage of market opportunities that arise from differences in pricing of the whole certificate or separate pieces thereof the exchanges will have no effect on the rights to principal or interest of any certificate holder not participating in the exchange the trust may charge an administrative fee for an exchange law and analysis sec_1286 provides rules governing the tax treatment of stripped bonds and stripped coupons sec_1286 treats a stripped_bond or stripped_coupon in the hands of a purchaser as if it were a newly issued debt_instrument issued at a price equal to the purchase_price sec_1286 provides rules governing the person stripping a bond including rules for allocating basis between stripped bonds or coupons that are sold and disposed of sec_1286 defines a stripped_coupon as any coupon relating to a stripped_bond a stripped_bond is defined in sec_1286 as a bond issued at any time with interest_coupons where there is a separation in ownership between the bond and any coupon which has not yet become payable a bond is defined in sec_1286 to include any evidence_of_indebtedness sec_1286 defines a coupon as any right to receive interest on a bond whether or not evidenced by a coupon sec_860b provides that in determining the tax under this chapter of any holder of a regular_interest in a remic such interest if not otherwise a debt_instrument shall be treated as a debt_instrument plr-145877-05 revenue rulings 1984_1_cb_155 1977_2_cb_20 and 1974_1_cb_147 provide that the holders of a single class of certificates in a mortgage pass-through trust are treated as holding undivided interests in the pool of mortgages held by the trust revrul_91_46 1991_2_cb_358 provides that a mortgage is a bond for purposes of sec_1286 sec_301_7701-4 provides that an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose sec_301_7701-4 example applies this rule to a_trust that holds bonds and issues certificates evidencing interests in the bonds it provides corporation n purchases a portfolio of bonds and transfers the bonds to a bank under a_trust agreement at the same time the trustee delivers to n certificates evidencing interests in the bonds these certificates are sold to public investors each certificate represents the right to receive a particular payment with respect to a specific bond under sec_1286 stripped coupons and stripped bonds are treated as separate bonds for federal_income_tax purposes although the interest of each certificate holder is different from that of each other certificate holder and the trust thus has multiple classes of ownership the multiple classes simply provide each certificate holder with a direct interest in what is treated under sec_1286 as a separate bond given the similarity of the interests acquired by the certificate holders to the interests that could be acquired by direct investment the multiple classes of trust interests merely facilitate direct investment in the assets held by the trust accordingly the trust is classified as a_trust a power to contribute assets to a_trust that are identical to existing assets in exchange for new certificates identical to those already outstanding is not a power to vary because it does not change the economic position of existing certificate holders 122_f2d_540 2nd cir an investment_trust holding stocks was not an association where the depositor could make up additional units of the same number and type of stock as originally deposited revrul_90_7 1990_1_cb_153 provides that the redemption of pass- through certificates issued by a fixed_investment_trust for a pro_rata share of trust assets is not a realization event for the certificate holder who goes from being a co-owner of all plr-145877-05 of the trust’s assets to a sole owner of a proportionate share of the trust’s assets because the redemption effects no material_change in his position conclusion based on the information submitted and representations made we conclude that with the qualification stated in the following sentence the classes of certificates to be issued by the trust holding all or a portion of a single class of pass-through certificates issued by an investment_trust or a single class of remic regular interests qualify as stripped coupons or stripped bonds within the meaning of sec_1286 and the trust if operated in accordance with the above representations will be classified as a fixed_investment_trust under sec_301_7701-4 no conclusion is expressed with respect to certificates that represent rights to the same portions of the principal and interest payments on the underlying contributed assets this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely patrick e white patrick e white senior counsel branch office of associate chief_counsel financial institutions and products
